DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 23, 2020 and is acknowledged and the abstract is entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15,17, 20-22, 25-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc US. Publication (2014/0352146) hereinafter Leblanc in view of De Vale EP Publication (2,253,354) hereinafter DeVale.
Regarding claim 15,
Leblanc discloses a method for producing a hollow part (10) made of a metal material having given yield stresses at given temperatures (see Para.[0008]-[0020]), the method comprising: 
preparing a blank (120) having two ends (see fig.6), made up of said metal material of the hollow part (10), and a sacrificial mandrel (130) made of a material that, at all temperatures at which the various simultaneous deformations of the blank (120) and the sacrificial mandrel (130), will take place, has a yield stress in the range at the temperatures between the yield stress of the material of the blank minus 30% and the yield stress of the material of the blank plus 20% at the temperatures (see para.[0009] and [0013], the sacrificial mandrel is 50 Mpa and the blank 250 Mpa, therefore yield stress of the sacrificial mandrel is -/+20% (50MPa is -/+20% of 250MPa) of the yield stress of the material of the blank at a temperature of 1000 degree C); 
applying a punch (drill/bore bit) on one of the ends of the blank (120) in order to produce the expansion (boring is basically to expand holes) of at least a portion of the blank (120) and to create an internal space (128) inside the blank (120, see para.[0009], the operation of drilling requires a drilling bit with press/punch the drilling bit into the billet and para.[0054] recited the expansion of the blank/billet); 
inserting the sacrificial mandrel (130) in the internal space (128) of the blank (120, see para.[0009]); then
crimping the sacrificial mandrel (130) in the blank (120, para. [0012] recited “This insert, which is of a shape complementary to the shape of the bore in the billet, is to become deformed together with the billet during the forging, and it serves to force the inside surface of the billet to conserve a shape that is substantially cylindrical during forging”, from the recitation there is a crimping/ compression occurred during forging); 
producing, by co-forging, a simultaneous deformation of the blank (120) and the sacrificial mandrel (130), with a homothetic ratio (see fig.6, homothetic ratio =OD/d5); and 

    PNG
    media_image1.png
    273
    432
    media_image1.png
    Greyscale

performing a machining in order to remove the sacrificial mandrel (130) and impart a final configuration to the internal space of the part (see para.[0016]).
Leblanc does not disclose the application of the punch to be without any material removal;
Leblanc and DeVale disclose both art in the same field of endeavor (i.e. metal deformation).
DeVale, in a similar art, teaches a method of manufacturing a pipe for sprinkler fire protection system (see pag.6 ln 22) having the step of applying a punch without the removal of any material (see pag.3 ln 23-24).
DeVale teaches the step of applying a punch without the removal of any material to reduce on production expenses and render the operation more reliable (see pag.2 ln 23-24).
It would have been obvious to the skilled artisan before the effective filing date to replace the drilling operation of Leblanc with the drilling operation with the application of the punch to be without any material removal as taught by DeVale, as it would be beneficiary to Leblanc, to be able reduce on production expenses and render the operation more reliable.
Examiner notes, the recitation of drilling or boring of the reference Leblanc, is interpreted as a hole being expanded in term of dimensions (see boring operation) as evidence see Oxtoolco in youtube dated August 16, 2014 “(https://www.youtube.com/watch?v=XGNy1Ku1YZU)”.
Regarding claim 17,
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc discloses wherein at least one other simultaneous deformation of the blank and the sacrificial mandrel is produced before the machining (see para.[0009]-[0010] and [0016]).
Regarding claim 20, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc discloses wherein the blank (120) has a symmetry of revolution (see fig.6).
Regarding claim 21, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 20.
Leblanc discloses wherein the blank (120) is cylindrical (see fig.6).
Regarding claim 22, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc discloses wherein said sacrificial mandrel (130), or at least one of said sacrificial mandrels, is cylindrical (see fig.6).
Regarding claim 25, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc discloses wherein the punch (drill bit) and the sacrificial mandrel (130) to be made up of tangible material but does not disclose the punch and the sacrificial mandrel to be made up of the same part and since no criticality is recited for the punch and the sacrificial mandrel to be made up of the same part (material) and well known in the mechanical art for parts to be made up same/different material deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the punch and the sacrificial mandrel to be made up of the same part/material. Accordingly, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 26, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc discloses wherein said blank (120) to be a X1NiCoMo18-8-5 steel and said sacrificial mandrels (130) to be each made of NC19FeNb (see para.[0014]) but is silent about the blank to be a Ti alloy of type Ti-10-2-3, said sacrificial mandrels to be each made from a steel chosen from steels of types E28-3 and E24-2 and since no criticality is recited for the blank to be a Ti alloy of type Ti-10-2-3, said sacrificial mandrels to be each made from a steel chosen from steels of types E28-3 and E24-2 and well known in the mechanical art for material (i.e. metal) to be comprised to different metal alloy deemed suitable for specific operation and ensure durability of the material, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the blank to be a Ti alloy of type Ti-10-2-3, said sacrificial mandrels to be each made from a steel chosen from steels of types E28-3 and E24-2. Accordingly, it has been held to be within the general skill of a worker in the art to select material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 28, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc discloses wherein the sacrificial mandrel (130) made of a material that, at all temperatures at which the various simultaneous deformations of the blank (120) and the sacrificial mandrel (130), will take place, has a yield stress in the range from -30% to +20% of the yield stress of the material of the blank at the temperatures (see para.[0012]-[0014], the deviation is done exposing to a temperature and the sacrificial mandrel is 50 Mpa and the blank 250 Mpa, therefore yield stress of the sacrificial mandrel is 20% (50MPa is 20% of 250MPa) of the yield stress of the material of the blank) but is silent about the range to be from -15% to +10%, and it is observed that the a deviation of the yield stresses of 20%, is a result effective variable because it is the desired rheologies of similarity to make the forging possible. Accordingly, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the workable ranges of said variable might be characterized as routine experimentation, it would have been obvious to the skilled artisan before the effective filing date to have the yield stresses with the range to be from -15% to +10%; as such selection and workable ranges would occur from routine engineering experimentation and practices and is not non-obvious. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Regarding claim 29, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 28.
Leblanc discloses wherein the sacrificial mandrel (130) made of a material that, at all temperatures at which the various simultaneous deformations of the blank (120) and the sacrificial mandrel (130), will take place, has a yield stress in the range from -30% to +20% of the yield stress of the material of the blank at the temperatures (see para.[0012]-[0014], the deviation is done exposing to a temperature and the sacrificial mandrel is 50 Mpa and the blank 250 Mpa, therefore yield stress of the sacrificial mandrel is 20% (50MPa is 20% of 250MPa) of the yield stress of the material of the blank) but is silent about the range to be from -5% to +3%, and it is observed that the a deviation of the yield stresses of 20%, is a result effective variable because it is the desired rheologies of similarity to make the forging possible. Accordingly, it has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the workable ranges of said variable might be characterized as routine experimentation, it would have been obvious to the skilled artisan before the effective filing date to have the yield stresses with the range to be from -5% to +3%; as such selection and workable ranges would occur from routine engineering experimentation and practices and is not non-obvious. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
Regarding claim 30, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc discloses a use of the method according to any one of claim 15 to produce a landing gear rod (element 10 is a shaft, synonym of rod and the method is capable of produce the structure (i.e. shaft/rod) for such function).
Regarding claim 31, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc discloses a use of the method according to claim 15 to produce a landing gear beam (element 10 is a metallic shaft and since a beam is defined to be a long sturdy piece metal spanning an opening to support something and the method is to produce a metal structure therefore the method is capable of produce the structure (i.e. beam) for such function).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc in view of De Vale as applied to claim 17 above, and further in view of Graham et al. US. Patent (3,014,269) hereinafter Graham.
Regarding claim 18, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 17.
Leblanc does not disclose wherein the at least one other simultaneous deformation comprises a die stamping.
Leblanc and Graham disclose both art in the same field of endeavor (i.e. metal deformation).
Graham, in a similar art, teaches a method of processing blades (see title) having at least one other simultaneous deformation comprises a die stamping (see col.3 lines 65-70). 
Graham teaches the die stamping to be able to manufacture blades with same volume (see col.3 lines 65-70) and since it is not new and well known in the mechanical art for metal parts to be manufactured through different methods with different apparatus, as taught by the references, it would have been obvious to the skilled artisan before the effective filing date to add to the manufacturing method of Leblanc the step of deformation to comprise a die stamping as taught by Graham, as it would be beneficiary to Leblanc, to improve to manufacture presided parts.
Regarding claim 19, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 17.
Leblanc does not disclose wherein the at least one other simultaneous deformation comprises a drawing.
Graham, in the similar art, teaches a method of processing blades (see title) having at least one other simultaneous deformation comprises a drawing/extrusion (see col.3 lines 1-8). 
Graham teaches the drawing/extrusion operation as one of the steps to be able to manufacture blades with same volume (see col.3 lines 65-70) and since it is not new and well known in the mechanical art for metal parts to be manufactured through different methods with different apparatus, as taught by the references, it would have been obvious to the skilled artisan before the effective filing date to add to the manufacturing method of Leblanc the step of deformation to comprise a drawing/extrusion operation as taught by Graham, as it would be beneficiary to Leblanc, to improve to manufacture presided parts.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc in view of De Vale as applied to claim 15 above, and further in view of Tooling U-SME  “Extrusion Processes” Youtube.com ( https://www.youtube.com/watch?v=Y75IQksBb0M. ) hereinafter Tooling. 
Regarding claim 23, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc does not disclose wherein ad blank is heated before the application of said punch.
Leblanc and Tooling disclose both art in the same field of endeavor (i.e. metal deformation).
Tooling, in a similar art, teaches a method of processing metal (see YouTube Extrusion processes) having a blank to be heated before the application of a punch (hot billet is recited see YouTube time 0:15 second).
Tooling teaches the blank to be heated before the application of a punch well known in the mechanical art to be able to reduce the stress and facilitate the operation on metal (common practice in hot extrusion) 
It would have been obvious to the skilled artisan before the effective filing date to replace the  to the manufacturing method of Leblanc the step of deformation to comprise a drawing/extrusion operation as taught by Graham, as it would be beneficiary to Leblanc, to improve the manufacturing of accurate parts.
Regarding claim 24, 
The prior art Leblanc as modified by DeVale, discloses all limitations in claim 15.
Leblanc does not disclose wherein before applying said punch, said blank is inserted in the container of a press, a space being arranged between said blank and the inner wall of said container to allow the expansion of said blank.

    PNG
    media_image2.png
    438
    1539
    media_image2.png
    Greyscale

Tooling, in the similar art, teaches a method of processing metal (see YouTube Extrusion processes) having before applying a punch, said blank (billet) is inserted in the container of a press (see YouTube time 0:38 second), a space (the space can be seen in YouTube time 0:55 second) being arranged between said blank and the inner wall of said container to allow the expansion of said blank (the application of the punch is considered when compressive force is applied, see YouTube time 0:54-01:21 second). Tooling teaches the blank to be place into the container with space to be arranged between said blank and the inner wall of said container to be able to allow the expansion of said blank (see YouTube time 0:54-01:21 second).
It would have been obvious to the skilled artisan before the effective filing date to add to the method of Leblanc the step of inserting the blank to a container with space to be arranged between said blank and the inner wall of said container before applying a punch to be able to allow the expansion of said blank.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Leblanc in view of De Vale as applied to claim 15 above, and further in view of Franchet et al. US. Publication (2005/0002786) hereinafter Franchet.
The prior art Leblanc as modified by DeVale and Franchet, discloses all limitations in claim 15.
Leblanc does not disclose wherein the blank is not expanded over its entire length and the sacrificial mandrel does not extend over the entire length of the blank, and the blank is turned over, the punch is applied on the other end of the blank, and the expansion of another portion of the blank is done by creating another internal space of the blank, and another sacrificial mandrel is inserted into the other internal space of the blank.
Leblanc and Franchet disclose both art in the same field of endeavor (i.e. metal deformation
Franchet, in a similar art, teaches a method of processing metal (see YouTube Extrusion processes) having a blank (24) is not expanded over its entire length (3b) and the sacrificial mandrel (26) does not extend over the entire length of the blank (see fig.4 and see para.[0058]) , and the blank is turned over, the punch is applied on the other end of the blank (during forging it inherent to have a punch to make the hole/recess), and the expansion of another portion of the blank is done by creating another internal space of the blank (see fig.5 and see para.[0058]), and another sacrificial mandrel (26) is inserted into the other internal space of the blank (see para.[0056]-[0058] and fig.4 and 5). Franchet teaches the step of the blank to be able to reduce on manufacturing time and expense (see para.[0011]). 
It would have been obvious to the skilled artisan before the effective filing date to add to the manufacturing method of Leblanc the step of applying punch on both end of the of the blank as taught by Franchet, as it would be beneficiary to Leblanc, to reduce on manufacturing time and expense.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 08/10/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. The objection and the 35 U.S.C. 112 rejections are withdrawn. 
With regards to Applicant's arguments about the 35 U.S.C. 102 rejection in pages 3 and 4, the Applicant arguments have been fully considered and are moot. The applicant's argument on pages 3-4, is based on the newly presented amendment, since the scope of the claim has changed, the newly presented claims are rejected as set forth in this Office Action.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection in pages 5 and 6, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
In Applicant’s argument of pages 5 and 6, Applicant stated that reference Leblanc nowhere discloses that with such boring or drilling, the expansion of at least a portion of the blank and crimping the sacrificial mandrel in the blank.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Leblanc is drawn to a method of deforming a tube, with the step operation of drilling/boring, inserting and preparing. Leblanc discloses that with such boring or drilling, the expansion of at least a portion of the blank it is well known in the mechanical art that the operation of boring is to expand an existing hole but not to create a non-existing therefore by recited “boring or drilling” the interpretation the existing hole is being bore/drill for expansion as evidence see Oxtoolco in youtube dated August 16, 2014 “(https://www.youtube.com/watch?v=XGNy1Ku1YZU)”.
The synonym of crimping is compressing and the reason for reference Leblanc to insert the insert as recited in para. [0012], is to serve to force the inside surface of the billet to conserve a shape that is substantially cylindrical during forging and form the recitation and furthermore para.[0049] recited e reduction of the bore/hole in the insert within and the operation of forging compressed the insert to be reduced from d5 to d4 with the bore/hole see fig.6 and 7 and para.[0028]-[0029] therefore the reference disclose the step of crimping the sacrificial mandrel/ insert.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 2, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725